Citation Nr: 0408404	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as right patellar tendonitis.  

2.  Entitlement to service connection for a left knee 
disability, claimed as left patellar tendonitis.  

3.  Entitlement to service connection for bilateral plantar 
fasciitis.  

4.  Entitlement to service connection for a left ankle 
disability.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for a left elbow 
disability, claimed as medial epicondylitis with bursitis.  

7.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the thoracic spine.  

8.  Entitlement to an initial rating in excess of 20 percent 
for lumbar lordosis and disc herniation of the lumbosacral 
spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied service connection for headaches, bilateral plantar 
fasciitis, and disabilities of the knees, left elbow, and 
left ankle.  The veteran was awarded service connection for 
degenerative joint disease of the thoracic spine, and a 20 
percent initial rating was assigned.  He responded with an 
April 2001 Notice of Disagreement regarding these 
determinations, and was sent a November 2001 Statement of the 
Case.  The veteran then filed a December 2001 VA Form 9, 
perfecting his appeal of these issues.  

On his December 2001 VA Form 9, the veteran requested a 
personal hearing before a RO hearing officer.  Such a hearing 
was scheduled for January 2002, but was cancelled by the 
veteran.  A second hearing was scheduled for March 2002, but 
the veteran again failed to report.  As he has not provided 
good cause for his absence from both scheduled hearings, his 
claim will be considered as if his hearing request was 
withdrawn.  

In an August 2002 rating decision, the veteran's rating for a 
thoracic spine disability was separated into a 20 percent 
rating for lumbar lordosis and disc herniation of the 
lumbosacral spine, and a 10 percent rating for degenerative 
joint disease of the thoracic spine.  

The issue of entitlement to service connection for headaches 
will be the subject of this decision by the Board.  The 
remaining issues on appeal will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the veteran if further action is required on the 
veteran's part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  According to the competent medical evidence of record, 
the veteran has a current diagnosis of muscle tension-type 
headaches which began during military service.  


CONCLUSION OF LAW

The criteria for the award of service connection for 
headaches are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

The veteran seeks service connection for headaches.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records reflect "occasional 
headaches", according to a January 2000 in-service 
orthopedic consultation report.  On medical examination in 
August 2000, he again reported a history of occipital 
headaches associated with his low back pain.  Muscle tension-
type headaches were diagnosed.  

When the veteran was afforded VA neurological examination in 
May 2001, he again reported recurrent headaches with 
dizziness and nausea.  The examiner diagnosed muscle tension 
headaches.  VA outpatient treatment records also confirm 
treatment for headaches.  In January 2001, he was seen for 
ocular migraine headaches.  Headaches were also diagnosed in 
July 2001.  

Overall, the evidence of record supports the award of service 
connection for headaches.  The veteran was diagnosed with 
muscle tension-type headaches while on active duty, and such 
headaches were again diagnosed in May 2001, a few months 
after service separation.  Additionally, he was treated for 
headaches on an outpatient basis in January 2001, just four 
months after service separation.  The medical records reflect 
recurrent headaches that had their onset in service and 
continued after service separation.  Therefore, affording the 
veteran the benefit of the doubt, service connection for 
muscle tension-type headaches is granted.  See 38 U.S.C.A. 
§ 5107 (West 2002).  


ORDER

Entitlement to service connection for headaches is granted.  


REMAND

In a September 2003 statement to the VA, received by the 
Board in March 2004, the veteran stated that he has had 
recent treatment, subsequent to January 2002, at the VA 
medical center in San Juan, P.R., for various disabilities, 
and requested the VA obtain those records for consideration 
prior to adjudication of his claims.  As these medical 
records are potentially pertinent to the veteran's pending 
claims on appeal, they must be obtained.  See 38 U.S.C.A. 
§ 5103A (West 2002).  Until such records are obtained, the 
Board cannot adjudicate the veteran's service connection 
claims for disabilities of the knees, bilateral plantar 
fasciitis, a left ankle disability, and a left elbow 
disability.  These records may be important to establish the 
presence of current disability.  Adjudication of the 
veteran's increased ratings claims for his back disability 
must also be delayed pending receipt of these VA records.  

The veteran seeks service connection for a bilateral knee 
disability, diagnosed as bilateral patellar tendonitis.  This 
disability was originally diagnosed within an August 2000 VA 
pre-discharge medical examination, but on subsequent VA 
examination in May 2001, no such disability was found.  On 
subsequent examination in April 2002, the veteran was 
diagnosed with bilateral patellar tendonitis "by 2507 
form."  Because it is not clear if this diagnosis was based 
on the veteran's history, or on actual clinical findings, 
this claim must be remanded for clarification.  

The Board next observes that the veteran seeks an increased 
rating for his service-connected disabilities of the thoracic 
and lumbosacral spine.  The diagnostic criteria for rating 
back disabilities were changed during the pendency of this 
appeal, effective from August 30, 2002.  See 68 Fed. Reg. 
51454-58 (August 27, 2003)(to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43).  New regulations 
regarding the evaluation of intervertebral disc syndrome 
were also promulgated during the pendency of this appeal.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  When a 
law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Revised statutory or 
regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  Because 
the veteran has not yet been provided with the revised rating 
criteria, and the RO has not yet considered the veteran's 
pending claim in light of such criteria, this issue must be 
remanded for additional procedural development.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:

1.	The RO should contact the veteran 
and request the names and other contact 
information of any medical care 
providers, either VA or private, who have 
treated him for his claimed disabilities 
subsequent to service.  For all VA 
medical records identified by the 
veteran, the RO should obtain those 
records and associate them with the 
claims folder, especially those records 
of treatment at the San Juan VA medical 
center after January 2002.  For any 
private medical records identified, the 
RO should request the veteran authorize 
the VA to obtain such records on his 
behalf.  In the alternative, the veteran 
may obtain and submit such records 
himself.  

2.	The veteran should be scheduled for 
a VA orthopedic examination, performed by 
a physician, in order to determine if he 
has current disabilities of the knees, 
and whether such disabilities were either 
incurred in or aggravated by military 
service.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  In particular, the 
examiner should note the veteran's in-
service VA medical examination (records 
of in-service treatment can be found in 
the manila envelope marked "SMRs", and 
the examination report is marked with a 
yellow 'post-it' notes labeled "VA exam 
8/00"), and his two post-service VA 
orthopedic examinations (marked with 
yellow tabs labeled "VAX - ortho 5/01" 
and "VAX ortho - 4/02).  The examination 
should include any tests considered 
necessary by the examiner.  After 
examining the veteran and reviewing the 
claims folder, the examiner should 
address the following questions:
a)  Does the veteran have any 
current disability or disabilities of the 
knees?  
b)  For any disability of the knees 
identified above, is it likely, as likely 
as not, or unlikely that such a 
disability had its onset during military 
service?  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  
The medical basis for all opinions 
expressed should be given, and any 
current diagnoses should be verified with 
reference to clinical findings.  

3.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

4.	Thereafter, the RO should again 
consider the veteran's claims for service 
connection for disabilities of the knees, 
left ankle, left elbow, and feet, in 
light of any additional evidence added to 
the record.  The RO should also 
reconsider the veteran's claims for 
increased initial ratings for 
disabilities of the thoracolumbar spine 
in light of both the old and new rating 
criteria, after providing him a copy of 
the pertinent revised regulations.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



